IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00284-CV

         IN THE INTEREST OF A.J.M. AND A.R.M., CHILDREN


                          From the 378th District Court
                               Ellis County, Texas
                             Trial Court No. 80226D


                                      ORDER


      On December 30, 2014, appellant advised the Court that opposing counsel in this

appeal had passed away. Thereafter, for each pleading appellant filed, appellant did

not indicate in the certificates of service for those pleadings who appellant served with

that pleading. Further, appellant’s brief, filed on April 24, 2015, was purportedly only

served on the deceased former counsel. Subsequent letters we have received have not

been copied to the opposing party. Notwithstanding the circumstances, appellant has

repeatedly pushed the Court to quickly dispose of this case. The Court will not dispose

of the appeal until the Court can be assured that the party, Angel Morales, has been

served with every document appellant has filed with, or sent to, the Court since
Morales’s attorney’s death.1

        Accordingly, appellant is ORDERED to serve, within 14 days from the date of

this Order, Angel Morales with copies of appellant’s:

        1. “Motion for Extension” filed on February 9, 2015, and the Court’s
           disposition thereof on February 18, 2015;
        2. “Motion for Extension” filed on March 9, 2015, and the Court’s
           disposition thereof on March 18, 2015;
        3. “Motion for Extension” filed on April 24, 2015, and the Court’s
           disposition thereof on April 29, 2015;
        4. “Appellant’s Brief on the Merit” filed on April 24, 2015;
        5. correspondence to the Court received on April 30, 2015 and dated
           April 30, 2015;
        6. correspondence to the Court received on June 26, 2015 and dated June
           25, 2015;
        7. correspondence to the Court received on August 18, 2015 and dated
           August 18, 2015; and
        8. this Order

by certified mail, return receipt requested, and simultaneously provide proof of such

service to the Clerk of this Court. All the foregoing documents may be served in one

package.

        Failure to serve the copies as required, provide the notice to the Clerk as required

or respond to this Order at all will result in dismissal of the appeal without further

notice. See TEX. R. APP. P. 42.3(c).

                                                PER CURIAM



1We note that this is a suit in which it is inconceivable that appellant’s counsel would not know or have
ready access to a valid current address for the opposing party. Counsel represents the mother of children
whose father is the appellee. The proof of service must include the name and address upon whom
service is accomplished. TEX. R. APP. P. 9.5(e)(2).

In the Interest of A.J.M. and A.R.M.                                                              Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed September 17, 2015




In the Interest of A.J.M. and A.R.M.        Page 3